DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and remarks filed on 12/22/2021. 
Claims 1, 9, and 15 were amended. 
Claims 1-20 are now pending. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0106858 A1 to Constable et al. (“Constable”) in view of U.S. Patent Application Publication 2018/0082547 A1 to Lathrop. 

Regarding Claim 1, and similarly recited Claims 9 and 15, (Currently Amended) Constable discloses a non-transitory computer-readable medium having instructions stored therein, which when executed by a computer cause the computer to: 
provide a user with a first game (figs. 1A, 2A, 7D, [0031], [0034], [0037]-[0038] discloses providing a first game to a player); 
display one or more pieces, each of the one or more pieces being movable in a predetermined vertical and horizontal directions, each of the one or more pieces being moved in a direction according corresponding to a touch operation by the user (figs. 1A, 2A, 7D, [0037]-[0038] discloses the wheels 130 spin when the player presses the spin button 136.  The player is able to enter the amount of lines 132 being bet on every time the wheels spin) (Each time the player presses the spin button, the reels are spun in one direction to determine an outcome of the game); and 
retrieve, when a purpose of the first game is achieved, a game content as a reward given to the user, the game content being usable in a second game different from the first game to progress the second game (figs. 1A-2B, 7D, [0034]-[0035], [0040]-[0041], [0044], [0051] discloses the player is able to obtain virtual goods or assets for other games instead of winning coins when spinning the wheels; there is a first game and a second game which are different.  The first game is the game that a player plays to obtain an asset usable in the second game.  The asset is referred to as a "foreign asset" because it is not usable in the first game, which is the game that "gives" the asset to the player; [0065]-[0076] discloses the foreign assets that may be awarded to the player 602 may be of different types.  The foreign asset may be any asset that the user may use for progress while playing the realm game and the progress may be of many types).  

However, Constable does not explicitly disclose “… each of the one or more pieces being movable in a predetermined vertical and horizontal directions, each of the one or more pieces being moved in a direction according corresponding to a touch operation by the user”. In a related invention, Lathrop discloses  the present invention relates to an electronic slot machine displaying a plurality of symbols arrayed on at least three vertical columns intersecting at least three horizontal rows. Lathrop discloses each of the one or more pieces being movable in a predetermined vertical and horizontal directions, each of the one or more pieces being moved in a direction according corresponding to a touch operation by the user (figs. 1-8, [0010]-[0017], [0049], [0057]-[0064] depicts and discloses the symbol reels can be spun either vertically or horizontally by the user). 
Constable generally discloses an operation for detecting that a player playing in a first game also has played a second game, where the first game is different from the second game. Further, the method includes another operation for determining an asset for the second game that may be awarded for a required amount of progress made by the player in the first game. The player is notified in the first game that the player is eligible to obtain the asset while playing the first game. The type of game could be a slot machine type game. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spinning features of Lathrop for the reels to move in either a vertical or horizontal direction in order to prolong session play by using strategy to sequentially select and spin columns and rows to build upon advantages gained in previous results, making the game more exciting and interesting for the player (Lathrop, [0006]-[0008]). 

Regarding Claim 2, and similarly recited Claims 10 and 16, (Original) Constable in view of Lathrop discloses the non-transitory computer-readable medium according to claim 1, wherein the retrieved game content changes information that is set to a predetermined game content in the second game (Constable, ([0040], [0041], [0051], [0076]).   

Regarding Claim 3, and similarly recited Claims 11, and 17, (Original) Constable in view of Lathrop discloses the non-transitory computer-readable medium according to claim 1, wherein the retrieved game content is usable only in the second game ([0034], [0035], [0044], [0045] discloses there is a first game and a second game which are different.  The first game is the game that a player plays to obtain an asset usable in the second game.  The asset is referred to as a "foreign asset" because it is not usable in the first game, which is the game that "gives" the asset to the player.).     

Regarding Claim 5, and similarly recited Claims 13 and 19, (Original) Constable in view of Lathrop discloses the non-transitory computer-readable medium according to claim 1, wherein the retrieved game content increases a speed of a predetermined game content in the second game ([0034], [0065] – [0076] discloses the first game is the game that a player plays to obtain an asset usable in the second game.  The asset is referred to as a "foreign asset" because it is not usable in the first game, which is the game that "gives" the asset to the player; the foreign asset may be any asset that the user may use for progress while playing the realm game).  

Regarding Claim 7, (Original) Constable in view of Lathrop discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions further cause the computer to move, when a predetermined operation is performed by the user, the one or more pieces to approach achievement of the purpose of the first game (figs. 1A, 2A, [0038] discloses the wheels 130 spin when the player presses the spin button 136.  The player is able to enter the amount of lines 132 being bet on every time the wheels spin) (Each time the player presses the spin button, the reels are spun to determine an outcome of the game).  



Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0106858 A1 to Constable et al. (“Constable”) in view of U.S. Patent Application Publication 2018/0082547 A1 to Lathrop and further in view of U.S. Patent Application Publication 2011/0269518 to Carbonaro et al. (“Carbonaro”).  

Regarding Claim 4 (Original), and similarly recited Claims 12 and 18, Constable discloses the non-transitory computer-readable medium according to claim 1, but does not explicitly disclose wherein the first game is a puzzle game.  In a related application, Carbonaro discloses a type of gambling game that could be a puzzle game (figs. 2-4 depicts displaying a plurality of puzzle pieces on a display screen of a gaming machine, the plurality of puzzle pieces being associated with a jigsaw puzzle, receiving a player's selection of one of the plurality of puzzle pieces via the display screen).  Constable discloses a gaming system for detecting that a player playing in a first game also has played a second game, where the first game is different from the second game.  Further, the method includes another operation for determining an asset for the second game that may be awarded for a required amount of progress made by the player in the first game, which could be a gambling game.  One would be motivated to incorporate the teachings of Carbonaro and modify the gaming system of Constable and Lathrop to combine known prior art elements to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gambling game of Constable with the puzzle gambling game of Carbonaro to further enhance interaction and excitement for all game players when playing the game. 







Claims 6, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0106858 A1 to Constable et al. (“Constable”) in view of U.S. Patent Application Publication 2018/0082547 A1 to Lathrop and further in view of U.S. Patent 8,900,043 B1 to Elias et al. (“Elias”).

Regarding Claim 6 (Original), and similarly recited Claims 14 and 20, Constable discloses the non-transitory computer-readable medium according to claim 1, but fails to explicitly disclose wherein the instructions further cause the computer to adjust a difficulty level of the first game according to the retrieved game content.  

In a related invention, Elias discloses a computer-generated puzzle game.  Elias discloses wherein the instructions further cause the computer to adjust a difficulty level of the first game according to the retrieved game content (Col. 4:26-62, Col. 5:32-50 discloses restricting the number of tiles displayed based on a difficulty level and where a tile can have a limit on time, such as a bonus tile for the player to use during the game).  One would be motivated to incorporate the teachings of Elias and modify the gaming system of Constable and Lathrop to combine known prior art elements to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide difficulty game feature as disclosed in Elias with the gaming system of Constable in order to further enhance game play excitement, interest and interaction for all game players when playing the game. 

Regarding 8, Constable in view of Elias discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions further cause the computer to display a reference to achieve the purpose of the first game (Elias, figs. 3(a), 3(b) item 308 depicts pieces remaining feature that tells the player the number of pieces or tiles that have yet to be properly placed for the current puzzle).


Response to Arguments/Remarks

Applicant’s arguments filed 12/22/2021 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by this amendment. 
Regarding the objection of the specification to the title of the invention, Applicant’s amendment is sufficient to overcome the objection. It has been respectfully withdrawn. 
Regarding Applicant’s arguments as it pertains to the rejection of the claims under 35 U.S.C. 101. The arguments are found persuasive and that rejection is hereby withdrawn. 


Conclusion
Claims 1-20 are examined above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715    
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715